DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 05/10/2021. Claims 3, 5 and 7-8 have been canceled. Claims 16-18 have been newly added. Therefore, claims 1-2, 4, 6 and 9-18 remain pending in this application.
	Applicant’s response to the claim interpretation for claims 1-15 have been considered and “processing circuitry” explanation (Remarks, pages 8-9) has been acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6 and 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-13 and 16 are drawn to a method, which is within the four statutory categories (i.e. process). Claims 14 and 17 are drawn to a system, which is within the four statutory categories (i.e. machine).  Claims 15 and 18 are drawn to a non-transitory medium, which is within the four statutory categories (i.e. manufacture).


Step 2A, Prong 1:
Claims 1, 14 and 15 have been amended now to recite “extracting schedule and procedure information”, “ordering required medical items at least based on the extracted schedule and procedure information”, “creating an order for a medical procedure at least based on the extracted schedule and procedure information”, “managing the order for the medical procedure”, wherein managing the order for the medical procedure comprises: scheduling delivery of the one or more medical items from the warehouse to a facility conducting the medical procedure, after delivery of the one or more medical items to the facility, tracking the one or more medical items to a point of use at the facility, determining that one or more of the one or more medical items of the order for the medical procedure were not used in the medical procedure at the point of use, and tracking the one or more medical items that were not used in the medical procedure at the point of use; and creating a subsequent order for the medical procedure”.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activities. This is a method of managing interactions between people (user following rules or instructions). The mere nominal recitation of a generic server and processing circuitry do not take the claim out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Furthermore, Claim 13 recites “the machine learning comprises at least one or more of unsupervised classification algorithms and predictive algorithms”, which corresponds to mathematical concepts, and therefore is an abstract idea as well (see MPEP 2106.04(a)(2)).
Dependent claims also recite limitations that correspond to certain methods of human activities, such as, claim 4 recites “fulfilling the one or more medical items using mass customized e-commerce fulfillment capabilities” and claim 10 recites “managing an inventory at the facility based on the one or more medical items that were not used”. These limitations also are directed to an abstract idea, since they are directed to a user following rules or instructions to manage inventory of medical items.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “employing machine learning to optimize the healthcare supply management system”, “at least one of barcodes, RFID, voice recognition, cameras, visual recognition systems, and a block chain system is used to track the one or more medical items delivered to the facility”, “employing machine learning to optimize the healthcare supply management system comprises: optimizing a future order creation for the medical procedure based on the one or more medical items that were not used”, “employing machine learning to optimize the healthcare supply management system comprises: automatically managing an inventory at the facility based on the one or more medical items that were not used”, “automatically managing the inventory at the facility further based on at least one or more of the extracted schedule and procedure information, changing lead times, and healthcare supply chain processes”, “employing machine learning to optimize the healthcare supply management system comprises: providing a recommendation for the at least one or more medical items related to the medical procedure”, also, “one or more servers”, “memory”, “processing circuitry”, which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Claims also recite an additional element of “extracting schedule and procedure information form electronic health record systems”, which are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing circuitry to perform order, create and manage steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Therefore, Claims 1-2, 4, 6 and 9-18 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (hereinafter Nguyen) (US 2017/0091406 A1).

Claim 1 has been amended now to recite a method for a healthcare supply chain management system, the method comprising: 
extracting schedule and procedure information from electronic health record systems (Nguyen; par. 23-24, 139); 
ordering required medical items at least based on the extracted schedule and procedure information (Nguyen; par. 14); 
creating an order for a medical procedure at least based on the extracted schedule and procedure information, wherein the order comprises a request for at least one or more medical items related to the medical procedure (Nguyen; par. 139); 
managing the order for the medical procedure (Nguyen; par. 139), wherein managing the order for the medical procedure comprises:
scheduling delivery of the one or more medical items from the warehouse to a facility conducting the medical procedure (Nguyen; par. 169, 174), 
after delivery of the one or more medical items to the facility, tracking the one or more medical items to a point of use at the facility (Nguyen; par. 70, 88), 
determining that one or more of the one or more medical items of the order for the medical procedure were not used in the medical procedure at the point of use (Nguyen; par. 177), and 
tracking the one or more medical items that were not used in the medical procedure at the point of use (Nguyen; par. 177);   
employing machine learning to optimize the healthcare supply management system (Nguyen; par. 92, 98), and
creating a subsequent order for the medical procedure, wherein the machine learning optimizes the subsequent order for the medical procedure based on the one or more medical items that were not used in the medical procedure (Nguyen; par. 98, 177).
in par. 23, “the indicators of medical supplies being ordered or consumed by the patient are provided by one or more suppliers of the medical supplies.” in par. 34 and “preparing an order for shipment to the patient” in par. 144.  And Nguyen teaches “The interface can be used for keeping track of the number of units for various medical supplies” in par. 88.
Nguyen does not expressly teach the specific data recited in claim 1 (such as, “ordering required medical items for replenishment of a warehouse” and “after delivery of the one or more medical items to the facility, tracking the one or more medical items to a point of use at the facility”; however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

As per claim 2, Nguyen discloses the method of claim 1, wherein the schedule and procedure information comprises at least one or more of electronic medical records (EMR), electronic health records (EHR), customer billing information, finance accounting information, and enterprise resource planning (ERP) information (Nguyen; par. 70).

Claim 4 has been amended now to recite the method of claim 1, wherein managing the order for the medical procedure further comprises: fulfilling the one or more medical items using mass customized e-commerce fulfillment capabilities (Nguyen; par. 98).

Claim 6 has been amended now to recite the method of claim 1, wherein at least one of barcodes, RFID, voice recognition, cameras, visual recognition systems, and a block chain system is used to track the one or more medical items after delivery to the facility (Nguyen; par. 86, 88).

Claim 9 has been amended now to recite the method of claim 1, wherein optimizing the future order creation for the medical procedure is further based on at least one or more of: (i) quality of the medical procedure outcome and (ii) cost of the medical items (Nguyen; par. 79).

Claim 10 has been amended now to recite the method of claim 1, wherein employing machine learning to optimize the healthcare supply management system comprises: automatically managing an inventory at the facility based on the one or more medical items that were not used (Nguyen; par. 98).

As per claim 11, Nguyen discloses the method of claim 10, wherein employing machine learning to optimize the healthcare supply management system comprises: automatically managing the inventory at the facility further based on at least one or more of the extracted schedule and procedure information, changing lead times, and healthcare supply chain processes (Nguyen; par. 175, 177).

As per claim 12, Nguyen discloses the method of claim 1, wherein employing machine learning to optimize the healthcare supply management system comprises: providing a recommendation for the at least one or more medical items related to the medical procedure (Nguyen; par. 174).

As per claim 13, Nguyen discloses the method of claim 1, wherein the machine learning comprises at least one or more of unsupervised classification algorithms and predictive algorithms (Nguyen; par. 92, 137).
Claim 14 has been amended now to recite a healthcare supply chain management system, the system comprising: 
one or more servers (Nguyen; par. 137), wherein each of the one or more servers comprise: 
memory (Nguyen; par. 137, 226); and 
processing circuitry coupled to the memory, the processing circuitry configured to: 
extract schedule and procedure information from electronic health record systems (Nguyen; par. 23-24, 139); 
order required medical items at least based on the extracted schedule and procedure information (Nguyen; par. 14); 
create an order for a medical procedure at least based on the extracted schedule and procedure information, wherein the order comprises a request for at least one or more medical items related to the medical procedure (Nguyen; par. 139); 
manage the order for the medical procedure (Nguyen; par. 139), wherein to manage the order for the medical procedure, the processing circuitry configured to:
schedule delivery of the one or more medical items from the warehouse to a facility conducting the medical procedure (Nguyen; par. 169, 174), 
after delivery of the one or more medical items to the facility, track the one or more medical items to a point of use at the facility (Nguyen; par. 70, 88), 
determine that one or more of the one or more medical items of the order for the medical procedure were not used in the medical procedure at the point of use (Nguyen; par. 177), and 
track the one or more medical items that were not used in the medical procedure at the point of use (Nguyen; par. 177);   
(Nguyen; par. 92, 98) , and
create a subsequent order for the medical procedure, wherein the machine learning optimizes the subsequent order for the medical procedure based on the one or more medical items that were not used in the medical procedure (Nguyen; par. 98, 177).

Nguyen teaches” the population data includes indicators of medical supplies being ordered or consumed by other patients” in par. 23, “the indicators of medical supplies being ordered or consumed by the patient are provided by one or more suppliers of the medical supplies.” in par. 34 and “preparing an order for shipment to the patient” in par. 144.  And Nguyen teaches “The interface can be used for keeping track of the number of units for various medical supplies” in par. 88.
Nguyen does not expressly teach the specific data recited in claim 1 (such as, “ordering required medical items for replenishment of a warehouse” and “after delivery of the one or more medical items to the facility, tracking the one or more medical items to a point of use at the facility”; however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

Claim 15 has been amended now to recite a non-transitory computer readable medium, comprising instructions that, when executed by processing circuitry, cause the processing circuitry to: 
(Nguyen; par. 23-24, 139); 
order required medical items at least based on the extracted schedule and procedure information (Nguyen; par. 14); 
create an order for a medical procedure at least based on the extracted schedule and procedure information, wherein the order comprises a request for at least one or more medical items related to the medical procedure (Nguyen; par. 139); 
manage the order for the medical procedure (Nguyen; par. 139), wherein to manage the order for the medical procedure, the instructions cause the processing circuitry to:
schedule delivery of the one or more medical items from the warehouse to a facility conducting the medical procedure (Nguyen; par. 169, 174), 
after delivery of the one or more medical items to the facility, track the one or more medical items to a point of use at the facility (Nguyen; par. 70, 88), 
determine that one or more of the one or more medical items of the order for the medical procedure were not used in the medical procedure at the point of use (Nguyen; par. 177), and 
track the one or more medical items that were not used in the medical procedure at the point of use (Nguyen; par. 177);   
employ machine learning to optimize the healthcare supply management system (Nguyen; par. 92, 98) , and
create a subsequent order for the medical procedure, wherein the machine learning optimizes the subsequent order for the medical procedure based on the one or more medical items that were not used in the medical procedure (Nguyen; par. 98, 177).

in par. 23, “the indicators of medical supplies being ordered or consumed by the patient are provided by one or more suppliers of the medical supplies.” in par. 34 and “preparing an order for shipment to the patient” in par. 144.  And Nguyen teaches “The interface can be used for keeping track of the number of units for various medical supplies” in par. 88.
Nguyen does not expressly teach the specific data recited in claim 1 (such as, “ordering required medical items for replenishment of a warehouse” and “after delivery of the one or more medical items to the facility, tracking the one or more medical items to a point of use at the facility”; however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

Newly added claims 16-18 recite:
Claim 16. (New) The method of claim 1, wherein the warehouse is a forward deployed fulfillment center (FDFC).

Claim 17. (New) The system of claim 14, wherein the warehouse is a forward deployed fulfillment center (FDFC).

Claim 18. (New) The computer readable medium of claim 15, wherein the warehouse is a forward deployed fulfillment center (FDFC).
in par. 34.  
Nguyen does not expressly teach the specific data recited in claims 16-18 (such as, “wherein the warehouse is a forward deployed fulfillment center (FDFC)”; however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Arguments about the 35 USC 102 rejection:
Applicant argues that Nguyen does not teach “ordering supplies for replenishment of medical items of a warehouse”. In response, Examiner submits that this added feature represents a non-functional descriptive material (see the rejections above), since this information does not have any effect on the functioning of the system nor they alter the recited structural elements.
Applicant argues that Nguyen does not teach “scheduling delivery of the ordered inventory items from the warehouse to a facility conducting medical procedure”. Similar to the first item above, Examiner submits that this added feature represents a non-functional descriptive material (see the rejections above), since this information does not have any effect on the functioning of the system nor they alter the recited structural elements.

Applicant argues that Nguyen does not teach “determining one or more medical items that were not used in the medical procedure”. In response, Examiner submits that Nguyen teaches “the inventory management module 308 may determine which supplies have been consumed already and which supplies haven't been used yet and can be recovered and reused for a restarted or cancelled treatment.” In par. 177.
Applicant argues that Nguyen does not teach “create a subsequent order for the medical procedure, wherein the machine learning optimizes the subsequent order for the medical procedure based on the one or more medical items that were not used in the medical procedure”, and in response, Examiner submits that Nguyen teaches “Depending on which stage/step of starting the treatment procedure a patient is in, or how far into the treatment the patient aborts at, the inventory management module 308 may determine which supplies have been consumed already and which supplies haven't been used yet and can be recovered and reused for a restarted or cancelled treatment. This information may be presented to the patient to reduce wasted supplies, and may also be forwarded to suppliers and hospitals as information on patient error rates and waste. The supplies used up in the aborted treatment can be automatically deducted from the patient's inventory, after the patient provides confirmation.” In par. 177. Nguyen also teaches “the system may be configured to generate one or more supply predictions by applying various machine learning techniques to patient supply use, 

Arguments about the 35 USC 101 rejection:
In response to Applicant’s argument about claims do not recite an abstract idea of organizing certain methods of human activities, Examiner respectfully submits that the steps of “extracting schedule and procedure information”, “ordering required medical items at least based on the extracted schedule and procedure information”, “creating an order for a medical procedure at least based on the extracted schedule and procedure information”, “managing the order for the medical procedure”, wherein managing the order for the medical procedure comprises: scheduling delivery of the one or more medical items from the warehouse to a facility conducting the medical procedure, after delivery of the one or more medical items to the facility, tracking the one or more medical items to a point of use at the facility, determining that one or more of the one or more medical items of the order for the medical procedure were not used in the medical procedure at the point of use, and tracking the one or more medical items that were not used in the medical procedure at the point of use; and creating a subsequent order for the medical procedure” are steps that a user can do by following some rules or instructions (managing relationships or interactions between people).
In response to Applicant’s argument about claim 1 as a whole integrates the alleged abstract idea into a practical application of the abstract idea, since the claims employ machine learning to optimize the subsequent order for the medical procedure, Examiner submits that the machine learning to optimize the supply management system is recited at a “apply it” level, therefore it wouldn’t be enough to provide a practical application. Applicant argues that the employing machine learning to optimize the healthcare supply management system provides an improvement to the technological field of the healthcare supply management system. In response, Examiner submits that the current claims may provide an improvement Some aspects of the current disclosure compares a patient outcome with procedural information on the items used/not used from within the proprietary system to provide cost/outcome comparisons in order to support improved clinician decision making. The comparison of the patient outcome with the procedure information on the items used/not used may also be provided as data for machine learning systems to recommend or implement improvements for the costs and/or care for a patient.” in par. 47. Therefore, the argument is not persuasive.
In response to Applicant’s argument about claims recite limitations that are not well-understood, routine and conventional in the field, because the cited reference does not disclose these features, Examiner submits that under current Office guidelines, patentability with respect to 35 U.S.C. 101 is not evaluated through the lens of 35 U.S.C. 103(a). Although novelty and non-obviousness may provide a useful clue in identifying limitations that are not conventional or routine in the field (79 Fed. Reg. 74624), claims that overcome rejections under 35 U.S.C. 102 or 103 are not necessarily statutory in nature. As a result, Applicant's argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626